Decree of the Surrogate’s Court of Kings county modified by striking, therefrom the provision that it was the intention of the testator, as indicated by the provisions of the will and codicil, to appoint his widow, who is not the mother of the infant children (the mother having predeceased the testator by several years), the testamentary guardian of the children until her remarriage, and to direct his executors and trustees to pay to her, for her own use, while the infants reside with her and receive proper care and attention, the sum of fifty dollars a week, and by providing therein, instead, that it be ordered, adjudged and decreed that it was not the intention of the testator that the widow should be the testamentary guardian of his children and to direct his executors and trustees to pay to the widow, for the use of the infants while they reside with her and receive proper care and attention, the sum of fifty dollars a week. As so modified, the decree is affirmed, with costs, payable out of the estate, to all parties appearing and filing briefs. Lazansky, P. J., Young and Carswell, JJ., concur; Rich and Scudder, JJ., concur in the modification with reference to the payment to the widow as the guardian of the children, but dissent to the modification with reference to the payment of fifty dollars a week, upon the ground that it was the intention of the testator that such amount should be paid to the widow for her own use so long as the infant children reside with her and receive proper care and attention.